IN THE SUPREME COURT OF PENNSYLVANIA
                               WESTERN DISTRICT


 LESLIE WILLIS,                                : No. 62 WM 2018
                                               :
                      Petitioner               :
                                               :
                                               :
               v.                              :
                                               :
                                               :
 COURT OF COMMON PLEAS OF                      :
 ALLEGHENY COUNTY, ALLEGHENY                   :
 COUNTY DEPARTMENT OF COURT                    :
 RECORDS WILLS/ORPHANS' COURT                  :
 DIVISION (PROTHONOTARY),                      :
                                               :
                      Respondents              :

                                         ORDER


PER CURIAM

      AND NOW, this 27th day of June, 2018, the Application for Leave to File Original

Process and the Amended Application for Leave to File Original Process are GRANTED,

to the extent they seek leave to file original process. The Petition to File Nunc Pro Tunc,

the Application for Declaratory Judgment/Relief, the Petition for Writ of Mandamus, and

the Amended Petition for Mandamus are DENIED.